Citation Nr: 0716737	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-38 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran had active duty for training from June 15, 1965 
to July 24, 1965 and active military service from October 
1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
bilateral knee disability.  

The veteran testified at a Board hearing in February 2007.  


FINDINGS OF FACT

1.  A right knee disability was not noted at entry into 
active service.

2.  Clear and unmistakable evidence of pre-existence and no 
aggravation of a right knee disability in service is not 
shown.

3.  Resolving doubt in the veteran's favor, his right knee, 
degenerative arthritis, is associated with his active 
service.

4.  The veteran has degenerative arthritis, left knee.  This 
disability was not exhibited in service or for several years 
after active duty and is not shown to be otherwise related to 
service.  


CONCLUSIONS OF LAW

1.  Right knee, degenerative arthritis was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).

2.  Left knee disability was not incurred in or aggravated by 
active military service, nor may degenerative arthritis, left 
knee be presumed to have been incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in March 2004 and November 2005 letters.  
This correspondence essentially informed the veteran to send 
any pertinent evidence in his possession, informed him of the 
evidence required to substantiate the claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's 
statements, a letter from the veteran's private physician, 
service medical records, a DD-214 and a transcript of a 
February 2007 Board hearing.  The Board finds that VA has 
satisfied its duty to notify and assist.  All obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  
Therefore, VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been any different had complete VCAA 
notice been provided at an earlier time.

In light of the Board's denial of the appellant's claim of 
service connection for left knee disability, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, as the Board is granting the claim for service 
connection for right knee disability, the agency of original 
jurisdiction will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  Therefore, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).



Analysis

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1  Vet. 
App. at 54.

The October 1967 entrance examination showed no problems with 
the veteran's knees.  The SMRs indicate that a problem with 
swollen or painful joints was first noted in a February 1968 
examination.  The SMRs further indicate that in March 1969, 
the veteran reported swelling and pain in his right knee and 
an orthopedic consultation provided a diagnosis of internal 
derangement right knee.  In April 1969, the Medical Board 
found the veteran unfit for duty because of pre-existing 
right knee disability and recommended discharge.  There was 
no further examination upon discharge in April 1969.

Although the hospital is no longer in existence and medical 
records are unavailable, the veteran indicated that he had 
surgery on his right knee in November 1969.  Also, the 
veteran submitted a February 2002 letter from his private 
physician, Dr. Fruehan, who reported a diagnosis of 
degenerative osteoarthritis.

The veteran asserts that he is entitled to service connection 
for his right knee disability because service aggravated pre-
service sports injuries to his right knee.  Although the 
veteran never sought medical treatment for his right knee 
pre-service, in a July 2004 statement, he maintains that 
strenuous military training and organized sports during 
service worsened his pre-existing knee problem.  Therefore, 
the crux of the claim is whether the veteran's knee injury 
pre-existed service.

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111.  The presumption is 
rebutted where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  "[T]he 
Government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness . . ."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see 
VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 
25,178 (May 5, 2004)).

Because the service entrance examinations do not reflect a 
knee disorder, the first question is whether there is clear 
and unmistakable evidence that the veteran's right knee 
disability pre-existed active service.  There are no pre-
service private medical records to show a history of right 
knee disability, and at his Board hearing, the veteran 
testified that he did not seek treatment for his right knee 
prior to service.  (Tr. 3).  He stated that his right knee 
was injured as a result of playing soccer and he would treat 
it on his own with ice and rest.  (Tr. 3).

In April 1969 the Medical Board found that the veteran's 
right knee disability pre-existed active service and was not 
service-connected.  The Medical Board report does not cite to 
any clinical records to support the conclusion and does not 
provide a rationale for their findings.  The physical 
entrance examination revealed no abnormality of the right 
knee.  No mention of a right knee disability was made until 
later in the veteran's service career.  There was no medical 
evidence to support a finding that the veteran's right knee 
injury pre-service while playing soccer resulted in chronic 
disability.  The April 1969 Medical Board opinion on pre-
existence of this disability does not rise to the level of 
"clear and unmistakable" evidence that the veteran's right 
knee disability pre-existed active service.  

In Miller v. West, 11 Vet. App. 345 (1998), the veteran 
sought service connection for a psychiatric disorder.  
Examination at induction noted the veteran had previously 
suffered from "depression or excessive worry" but no 
psychiatric condition was noted.  Id. at 346.  The Board 
determined that the presumption of soundness had been 
rebutted and relied on a psychiatric evaluation report and a 
medical board report which indicated the veteran's 
psychiatric condition preexisted service.  Id. at 347.  The 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) found that these 
reports were "not supported by any contemporaneous clinical 
evidence or recorded history in the record" and further 
stated that "[a] bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
Id. at 348.

As the veteran is entitled to the presumption of soundness 
and the initial findings of right knee pathology of record 
are in service, a basis for a grant of service connection 
exists.  Furthermore, Dr. Fruehan's opinion that arthritis of 
the right knee is related to service is unrebutted by any 
other opinion.  Accordingly, service connection for right 
knee arthritis is established.  

The veteran also seeks service connection for a left knee 
disability.  At a February 2007 Board hearing, the veteran 
testified that he had problems with his left knee in service 
also.  (Tr. 6).  The veteran further indicated that left knee 
is not as bad as his right knee.  (Tr. 8).  He testified that 
he sought treatment for his left knee post-service but 
indicated hospital records could not be obtained as the 
hospital was no longer in existence.  (Tr. 9).  

SMRs, including the April 1969 Medical Board report, are 
silent as to the left knee.  

In support of his claim, the veteran submitted a February 
2004 letter from Dr. Fruen which stated the veteran's 
degenerative arthritis in his knees may be related to 
service.  Dr. Fruen does not distinguish between the right 
knee and left knee, nor does he indicate any basis for his 
analysis other than lay history from the veteran.  The Court 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The medical evidence presented does not show any finding of 
degenerative arthritis, left knee during the veteran's 
service, nor does the medical evidence show any complaints 
related to the left knee until Dr. Fruen's February 2004 
letter.  

While the veteran asserts there is a connection between his 
left knee degenerative arthritis and service, he is only 
qualified to make observations about his disability and 
describe any symptoms he experienced.  He is not competent to 
render a medical opinion as to diagnosis or etiology.  See 
38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection a left knee 
disability because there is no evidence of pertinent 
disability in service or for several years following service.  
Thus, while there are current diagnoses of left knee 
disability, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, the negative 
examination performed at separation from service, and the 
first suggestion of pertinent disability many years after 
active duty, relating left knee disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  

Based on the entire record, the Board finds that left knee 
degenerative arthritis was not present in service and was not 
manifested within the one year presumptive period after 
service.  Because the preponderance of evidence is against 
the claim, the benefit-of-the-doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; see also Gilbert, 
supra.  Service connection for left knee degenerative 
arthritis is therefore denied.


ORDER

Entitlement to service connection for right knee, 
degenerative arthritis is granted.

Entitlement to service connection for left knee, degenerative 
arthritis is denied.



______________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


